Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Applicant’s argument with regarding to the newly amended claims 1-9 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to WO 2019/221741 are neither suggested nor taught wherein the supporting member is configured to be pivotally movable about a a pivotal axis such that a distance between the driving pulley and the driven pulley shortens, the being at a side of-the driven pulley from the driving pulley in a stretching direction in which the endless belt is stretched between the driving pulley and the driven pulley, the pivotal axis being perpendicular to an axis by which the driven pulley rotates about the rotation shaft, alone or in combination as claimed.
U.S. Patent 9,506,536 is also considered to be the closest prior art which discloses a recording apparatus comprising: an endless belt (34) wound around a driving pulley (32) and a driven pulley (33); a carriage (17) including a recording head (18) of performing recording on a medium and reciprocating in a predetermined direction by being pulled by the endless belt by rotation of the driving pulley (32); a driven pulley holder (35) which holds the driven pulley and is movably provided in the predetermined direction; a frame (see portion to which spring 36 attached) on which the driven pulley holder is provided; a first biasing portion (36) for biasing the driven pulley holder to a direction from the driving pulley toward the driven pulley among the predetermined directions; and a regulating portion for regulating a movement of a predetermined distance or longer of the driven pulley holder toward the driving pulley side, wherein the regulating portion is movably provided in the predetermined direction with respect to the frame and is biased to the driven pulley holder side by a second biasing portion, and the regulating portion includes a slide portion which comes into contact with the driven pulley holder when regulating a movement of the driven pulley holder, and a fixing portion for regulating a movement of a predetermined distance or longer of the slide portion toward the driving pulley side. (see claim 1, fig.9)
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853